DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
Claims 132-141, 143-146 remain pending. 
The previous 35 USC 112 rejection of claim 147 is withdrawn due to the cancellation of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 132-141, 143-145 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERAITCH (WO 2018/087558) as supplied by applicant on the IDS, rejections based on the US PG-Pub (US 20200190457) in view of BAUWENS (WO2019/014306) as supplied by applicant on the IDS dated 5/23/22. 
With respect to claim 132-133, VERAITCH discloses cell culture method (0095) comprising placing cells in a primary container located below and in fluid communication with further containers (fluidly connected bottom), the primary container comprises a base, top section and a wall element that is deformable (flexible) such that the container is compressible (0128-129, 0134, 0143); auxiliary containers comprising growth factors, reprogramming vectors, medium located on top in fluid communication with the primary container sequentially transferring contents to the primary container (0142-144); incubating the cells (culturing) in the primary container (0144-146); compressing the primary container to empty the cells (exerting a force on the primary container) (0146, Fig 10a-d), the compressing carried out by a plunger (actuator) (0132). VERAITCH discloses auxiliary containers on top and the primary container on the bottom (Fig 1a) but does not explicitly disclose the primary container is located on and fluidly connected with a cell processing platform mounted in a housing of a cell processing unit with the auxiliary containers located on top of the cell processing platform. However BAUWENS discloses an automated processing system, apparatus and method which can be used for cell culture (0008) comprising a container assembly 12, having a flexible barrier wall 16 (primary container is compressible, wall element of container is flexible material); the container assembly having a top or cover member 14 (primary container is located on bottom of cell processing platform) (0107-109, 0115, 0131, Fig. 3A), the cover member through which various process materials are flowably introduced (primary container fluidly connected with a cell processing platform) with tubing or other input conduits (auxiliary containers) attached to channels in the top of the cover member 14 (located on top of cell processing platform) for introducing process materials (adding one or more reagents from the auxiliary containers to the primary container) (0119, Fig. 3A); in which the primary container 12 and cover 14 (cell processing platform) are closed into a workstation behind a door (mounted within a housing of a cell processing unit) (0110, Fig 1). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the cell culture method of VERAITCH to include the primary container is located on and fluidly connected with a cell processing platform mounted in a housing of a cell processing unit with the auxiliary containers located on top of the cell processing platform as taught by BAUWENS because it allows for processing in a closed environment (0007) which is sealed from the environment and operates in a substantially, if not totally, closed manner to inhibit or prevent the introduction of exogenous or external materials into (or out of) the system or container assembly during processing, the closed systems can be configured to inhibit or prevent contamination and closed systems may be adapted for fluid transfers of target fluid samples in or out while maintaining asepsis, and/or can be connectable to other closed systems while maintaining the integrity of the closed systems (0093) and the different conduits can be provided as part of the disposable container assembly 12 so that it is pre-assembled and with lengths extending out of the container assembly 12, ready for attachment (0135). 
With respect to claim 134-136, VERAITCH discloses rotating (driving) the primary container (platform) on a centrifuge (drive wheel) (0132-133, 0145). 
With respect to claim 137-141, 145, VERAITCH discloses sealingly connecting the primary container with a further container such as a bioreactor (additional component, second primary container) (0134) in which connections are desired to be sterile (0002) in which a cannula (genderless) or luer lock connector (sterile connector) is used to seal the outlet (0074). 
With respect to claim 143, VERAITCH discloses sampling the contents of the lumen of the container (0112, 0138-139). 
With respect to claim 144, VERAITCH discloses the system has a gas supply transferring into the container (0028, 0036, 0078, and 0153). 

Claims 146-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERAITCH (WO 2018/087558) as supplied by applicant on the IDS, rejections based on the US PG-Pub (US 20200190457) in view of BAUWENS (WO2019/014306) as supplied by applicant on the IDS dated 5/23/22 as applied above, further in view of BORES (US 2018/0362910). 
With respect to claims 146-147, modified VERAITCH does not explicitly disclose the method comprises tracking at least one of a positions and location of the cell processing platform(s). However, BORES discloses a laboratory system comprising pods (cell processing units) having cassettes (cell processing platforms) with cell culture vessels (primary container) (Abstract) in which the cassettes (platforms) may be equipped with RFID tags  or other codes and stations or other locations are equipped with readers for tracking them (method comprises tracking location of cell processing platform) (0043, 0052). It would have been obvious to one of ordinary skill in the art to modify the method of VERAITCH to include the tracking of locations of the platforms as taught by BORES because it allows for a central controller to automates the processes including the transfer of the platforms and their statuses throughout movement to various stations for operation thereon (0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 132-141, 143-146 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant argued that the prior art did not teach the newly amended limitations regarding the arrangement of the claimed containers on the top and bottom of a cell processing platform, which are taught by the newly relied upon reference BAUWENS as described above. 

Conclusion
The references made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 are all related cases by the same inventive entity as the current application, with later filing dates and thus are cited by not considered prior art. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799